Per Curiam.
The question presented on this appeal is whether the trial court, after having made a finding that appellants’ counsel “had reasonable grounds” to believe he had a stipulation on the subject, abused its discretion in denying a motion under sec. 269.45 (2), Stats., for an enlargement of time to serve a proposed bill of exceptions. The justices are equally divided on this question and, accordingly, the order of the trial court is affirmed without further opinion. Brown Deer v. Milwaukee, ante, p. 206, 217, 114 N. W. (2d) 493; Hagenah v. Milwaukee E. R. & L. Co. (1908), 136 Wis. 300, 116 N. W. 843; Jacobs v. Queen Ins. Co. (1905), 123 Wis. 608, 612, 101 N. W. 1090.
Order affirmed.
*638aThe following opinion was filed October 2, 1962: